DAUKSCH, Judge.
This is an appeal from an order staying execution of a final judgment. The order reads:
ORDER ON DEFENDANT’S MOTION FOR RELIEF FROM JUDGMENT
The Defendant’s Motion for Relief from Judgment was filed on December 5, 1980 and heard on October 5,1981. Upon consideration thereof, it is
ORDERED that said motion be and is hereby granted and execution upon the Final Judgment of this Court entered on October 29, 1980 be and is hereby stayed. DONE AND ORDERED in Chambers at Ocala, Marion County, Florida, this 30th day of July, 1982.
/s/Carven D. Angel
CARVEN D. ANGEL, CIRCUIT JUDGE
* * * * * *
From our review of the record we can find no basis in fact or law for entry of the order apparently forever forbidding appellant from collecting a debt which by judgment is justly due. The appellee has not favored us with his position on the matter, the hearing on the order was not reported (but there was no evidence taken at the hearing we are advised by appellant). Appellant says the stay was granted under the Soldiers’ and Sailors’ Civil .Relief Act, 50 U.S.C.A.App., § 510. Appellant argues and the record supports his argument that ap-pellee is not entitled to relief under that Act because appellee is not a serviceman. He is only a former or retired serviceman.
Based upon the record before us which we have no reason to believe is incomplete we must reverse the order and remand this case to the circuit court to permit appellant to enforce its judgment.
REVERSED AND REMANDED.
ORFINGER, C.J., and COWART, J., concur.